                               Case 2:20-cv-01202-KJM-CKD Document 11 Filed 08/13/20 Page 1 of 5

                           1   MATTHEW B. GOLPER (SBN 275979)
                                  mgolper@goldbergsegalla.com
                           2   GOLDBERG SEGALLA LLP
                               2600 Michelson Drive, Suite 900
                           3   Irvine, CA 92612-6507
                               Mailing Address:
                           4   P.O. Box 17520
                               Los Angeles, CA 90017
                           5   Telephone: 949-271-3324
                               Facsimile:    949-271-3399
                           6
                               ANDREW L. LEVY, Pro Hac Vice
                           7      alevy@mcneeslaw.com
                               MCNEES WALLACE & NURICK LLC
                           8   100 Pine Street
                               Harrisburg, PA 17101 US
                           9   Telephone: 949-271-3324
                               Facsimile:     949-271-3399
                          10
                               Attorneys for Defendant
                          11
                               ALLEN DISTRIBUTION, LP
                          12
                               ADDITIONAL COUNSEL ON NEXT PAGE
                          13
                                                         UNITED STATES DISTRICT COURT
                          14
                                                         EASTERN DISTRICT OF CALIFORNIA
                          15
GOLDBERG SEGALLA LLP




                          16   JOBANY RODRIGUEZ                        Case No. 2:20-CV-01202-KJM-CKD
  Los Angeles, CA 90017




                                                                       Judge: Hon. Kimberly J. Mueller
                          17
     P.O. Box 17520




                                           Plaintiffs,
                                                                       STIPULATION AND ORDER TO
                          18                                           FURTHER EXTEND TIME TO RESPOND
                                     v.
                                                                       TO INITIAL COMPLAINT
                          19
                               ALLEN DISTRIBUTION, LP; and DOES 1-     Complaint Filed: June 16, 2020
                          20   100, inclusive,                         Current Response Date: August 11, 2020
                                                                       New Response Date: August 31, 2020
                          21               Defendants.

                          22                                           Complaint Filed: 6/16/2020
                                                                       Trial Date:   Not Set
                          23

                          24

                          25

                          26

                          27

                          28


                                 STIPULATION AND ORDER TO FURTHER EXTEND TIME TO RESPOND TO INITIAL
                                                            COMPLAINT
                               Case 2:20-cv-01202-KJM-CKD Document 11 Filed 08/13/20 Page 2 of 5

                           1   MAYALL HURLEY P.C.
                               ROBERT J. WASSERMAN (SBN: 258538)
                           2   rwasserman@mayallaw.com
                               WILLIAM J. GORHAM (SBN: 151773)
                           3   wgorham@mayallaw.com
                               JENNY D. BAYSINGER (SBN: 251014)
                           4   jbaysinger@mayallaw.com
                               2453 Grand Canal Boulevard
                           5   Stockton, California 95207-8253
                               Telephone: (209) 477-3833
                           6   Facsimile: (209) 473-4818
                           7   Attorneys for Plaintiff Jobany Rodriguez and the Putative Class
                           8

                           9

                          10

                          11

                          12

                          13

                          14

                          15
GOLDBERG SEGALLA LLP




                          16
  Los Angeles, CA 90017




                          17
     P.O. Box 17520




                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28

                                                                                -2-
                                 STIPULATION AND ORDER TO FURTHER EXTEND TIME TO RESPOND TO INITIAL
                                                            COMPLAINT
                               Case 2:20-cv-01202-KJM-CKD Document 11 Filed 08/13/20 Page 3 of 5

                           1                                            STIPULATION
                           2          Plaintiff Jobany Rodriguez (“Plaintiff) and Defendant Allen Distribution, LP (“Defendant”),
                           3   by and through their respective counsel of record, hereby stipulate and agree as follows:
                           4          WHEREAS, Plaintiff initiated this action by filing a complaint on June 16, 2020;
                           5          WHEREAS, pursuant to this Court’s June 16, 2020 Order (Dkt. 3-1), the parties have been
                           6 engaging in pre-filing meet and confer conferences to discuss thoroughly the substance of

                           7 Defendant’s anticipated FRCP 12(b)(6) and FRCP 12(f) Motions to Dismiss and Strike;

                           8          WHEREAS, pursuant to Eastern District Local Rule 144(a), the parties previously stipulated
                           9 to extend Defendant’s responsive pleading deadline to Plaintiff’s complaint to August 11, 2020;

                          10          WHEREAS, Plaintiff intends to file a First Amended Complaint to (1) address certain issues
                          11 raised during the parties meet and confer on Defendant’s anticipated FRCP 12(b)(6) and FRCP 12(f)

                          12 Motions to Dismiss and Strike and (2) to assert certain claims under California’s Private Attorneys’

                          13 General Act (“PAGA”);

                          14          WHEREAS, Plaintiff intends to file this proposed First Amended Complaint no later than
                          15   August 31, 2020;
GOLDBERG SEGALLA LLP




                          16          NOW THEREFORE, THE PARTIES AGREE, STIPULATE AND JOINTLY REQUEST
  Los Angeles, CA 90017




                          17   that the Court extend Defendant’s deadline to file any response to Plaintiff’s original Complaint to
     P.O. Box 17520




                          18   August 31, 2020 so that Plaintiff may file its First Amended Complaint before Defendant must
                          19   respond.
                          20   Dated: August 10, 2020                                  MAYALL HURLEY, PC
                          21
                                                                              By:      __/s/ Robert J. Wasserman_______
                          22
                                                                                          ROBERT J. WASSERMAN
                          23                                                              Attorneys for Plaintiff
                                                                                          JOBANY RODRIGUEZ
                          24

                          25   Dated: August 10, 2020                                  GOLDBERG SEGALLA LLP

                          26
                                                                              By:      __/s/ Matthew B. Golper__________
                          27                                                              MATTHEW B. GOLPER
                          28

                                                                                 -3-
                                 STIPULATION AND ORDER TO FURTHER EXTEND TIME TO RESPOND TO INITIAL
                                                            COMPLAINT
                               Case 2:20-cv-01202-KJM-CKD Document 11 Filed 08/13/20 Page 4 of 5

                           1

                           2   Dated: August 10, 2020                      MCNEES WALLACE & NURICK LLC
                           3
                                                                  By:      __/s/ Andrew L. Levy ______________
                           4
                                                                              ANDREW L. LEVY
                           5                                                  Attorneys for Defendant
                                                                             ALLEN DISTRIBUTION, LP
                           6

                           7

                           8

                           9

                          10

                          11

                          12

                          13

                          14

                          15
GOLDBERG SEGALLA LLP




                          16
  Los Angeles, CA 90017




                          17
     P.O. Box 17520




                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28

                                                                     -4-
                                 STIPULATION AND ORDER TO FURTHER EXTEND TIME TO RESPOND TO INITIAL
                                                            COMPLAINT
                               Case 2:20-cv-01202-KJM-CKD Document 11 Filed 08/13/20 Page 5 of 5

                           1                                              ORDER
                           2          The Court, having reviewed and considered the above Stipulation of the parties and finding

                           3   good cause, hereby orders the following:

                           4          Defendant Allen Distribution, LP’s time to respond to Plaintiff Jobany Rodriguez’s

                           5   original Complaint is further extended from August 11, 2020 to August 31, 2020.

                           6   DATED: August 12, 2020.

                           7

                           8

                           9

                          10

                          11

                          12

                          13

                          14

                          15
GOLDBERG SEGALLA LLP




                          16
  Los Angeles, CA 90017




                          17
     P.O. Box 17520




                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28

                                                                               -5-
                                 STIPULATION AND ORDER TO FURTHER EXTEND TIME TO RESPOND TO INITIAL
                                                            COMPLAINT
